DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,14,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 5, in line 1, the applicant recites the acronym “ICD”. The first time an acronym is used in a claim the acronym needs to be defined.
The same rejection applies to claims 14 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-2, 9,13,16,17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Assal et al. 20110073308
	Referring to claims 1-2 ,9,13,16,17, Assal discloses (see fig. 4) a system for use in a well, comprising: a completion system having a plurality (see fig. 7, can have several screen assemblies) of screen assemblies (400) sized for deployment in a wellbore, the screen assembly comprising: a tubular member having a filter section (150) and a non-permeable section (at 140); a base pipe disposed within the tubular member and creating an annulus therebetween, the base pipe (130) having a perforated base pipe section radially inward of the non-permeable section and a non-perforated base pipe section ( at 170 and 160) radially inward of the filter section; a bulkhead extending between the base pipe and the tubular member at a location dividing the perforated base pipe section and the non-perforated base pipe section, the bulkhead ( section where valve 450 is located) having a passage therethrough of sufficient size to allow enough flow to the perforated base pipe section so as to avoid substantial pressure loss during gravel packing; and a valve assembly positioned in cooperation with the passage for selectively restricting flow through the passage, the valve assembly being actuatable via a signal applied to an actuator system of the valve assembly (see paragraph 0030. Flow control device 450 can be actuated hydraulically or electronically).

Claim(s) 13,16,17,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Haeberle et al. 20090008092.
Referring to claims 13, 16,17, Haeberle discloses (see fig. 6a)  a system, comprising: a completion system having: a screen assembly (300) sized for deployment in a borehole, the screen assembly comprising a tubular member having a filter section ( at 304) and a base pipe (302) disposed in the tubular member; and a valve assembly (312) positioned to control a fluid flow through a passage disposed within the screen assembly, the valve assembly being actuatable via a signal so as to change flow into the base pipe from a higher rate during a gravel packing operation to a lower rate during a subsequent production operation (see paragraph 0049, sealing element 312 which functions as a valve can be actuated by a signal electrically or hydraulically).
Referring to claim 19, Haeberle discloses (see fig. 6a) a method, comprising: providing a well completion with a shunt tube system (602) to facilitate a gravel packing operation; enabling a gravel pack carrier fluid to return through a base pipe (302) of the well completion ( see paragraph 0061, opening at 310 to allow carrier fluids into basepipe); positioning a valve assembly (312) to restrict fluid flow into the base pipe following the gravel packing operation; and selectively actuating the valve assembly, via a signal, to restrict fluid flow into the base pipe (see paragraph 0049, sealing element 312 which functions as a valve can be actuated by a signal electrically or hydraulically).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assal et al. 20110073308 in view of Haeberle et al. 20090008092.
Referring to claim 3, Assal does not disclose a shunt tube system deployed externally of the tubular member.  Haeberle teaches (see fig. 6a and 6b) a completion system with a shunt tube system (602) deployed externally of screen assembly (at 304) a tubular member having a filter screen (304) and a non permeable section (solid section nest to filter screen). Haeberle further teaches the shunt tube system bypass sand bridges and distribute the gravel evenly through the intervals (see paragraph 0007).  As it would be advantageous to bypass sand bridges and distribute the gravel evenly through the intervals, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Assal to have a shunt tube system deployed externally of the tubular member in view of the teachings of Haeberle.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assal et al. 20110073308 in view of WO2009098512 to Purkis (cited in IDS filed 12/16/19).
Referring to claim 10, Assal does not disclose a backup actuation system. Purkis teaches the use a backup actuation system for a flow control device (see paragraph 0029).  As it would be advantageous to have a backup actuation system if the main . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assal et al. 20110073308 in view of Guignard 20080283252.
Referring to claim 11, Assal does not discloses the lock has a lock mechanism.  Guignard teaches a valve having a lock mechanism to allow a valve to remain open until closure is desired (see paragraph 0012).  As it would be advantageous to have a means to allow the valve remain open until it is ready to be put into operation, it would be obvious to one ordinary skill in the art before the effective filing date to modify the system disclosed by Assal to have a lock mechanism in view of the teachings of Guignard.

Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assal et al. 20110073308 in view of Patel 20090008078.
Referring to claim 14, Assal does not disclose the valve assembly comprises a dart having an ICD which is selectively movable into the passage to reduce flow therethrough. Patel teaches (see fig. 5a) a valve assembly for a screen assembly where the valve comprises a dart (526) having a plug member (518) (that can be considered an ICD sent it selectively reduces flow through the passage) which is selectively movable.  As both Assal and Patel teach a flow control device for a screen assembly it would be obvious to substitute one type of flow control device for another type of flow 

Referring to claim 15, Assal discloses the valve assembly (at 320 or 450) is selectively movable into the passage to block flow therethrough and to thus force a production flow through an ICD (at 170) mounted in the base pipe (130). Assal does not disclose the valve assembly comprises a dart having a plug member which is selectively movable. Patel teaches (see fig. 5a) a valve assembly for a screen assembly where the valve comprises a dart (526) having a plug member (518) which is selectively movable.  As both Assal and Patel teach a flow control device for a screen assembly it would be obvious to substitute one type of flow control device for another type of flow control device.  Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to modify the system disclosed by Assal to have the valve assembly comprise a dart having a plug member which is selectively movable in view of the teachings of Patel because it would be obvious to substitute one type of flow control device for another type.


Allowable Subject Matter
Claims 4,6-8,12,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holderman (20140020898) discloses (see fig 4a and 4b) a valve assembly positioned in passage of a bulkhead to selective restrict flow during a gravel packing operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571- 270-1830.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672